Per Curiam.
This is an application for mandamus to compel the common council of the village of South Haven to commence proceedings to remove certain obstructions in an alleged public highway or street in the yillage of South Haven, and to open the said street for public travel, and to keep the same unobstructed for the use of the public.
The obstructions were placed in the street by one Arthur W. Tufts, who claims to own the land in the street, and who denies the existence of a legal highway. We find it difficult to determine upon the petition and return whether or not there is a public highway, as claimed by the relator. Its legality seems to be con*136tested in good faith by Mr. «Tufts, who is not a party to the proceeding before us. The relator has an ample remedy in equity if the facts are as stated in his petition. See Wayne Co. Savings Bank v. Stockwell, 84 Mich. 586. He has also other remedies, both at law and under the statutes.
The writ of mandamus will be denied.